ORDER
PER CURIAM.
Joseph Sprock (“Appellant”) appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Appellant claims the motion court erred in denying his motion for post-conviction relief because his plea counsel provided ineffective assistance of counsel by unreasonably failing to locate, interview, endorse, and subpoena a witness who could have provided exculpatory testimony for the Appellant and by unreasonably failing to file and litigate a motion to suppress incriminating evidence that plea counsel knew to be inadmissible. Appellant alleges that but for plea counsel’s ineffective assistance, he would not have pled guilty but would have proceeded to trial. We find that Appellant’s claims are refuted by the record and affirm the motion court’s ruling.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).